DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recite the limitation "the plurality of trays” and “the number of trays" in lines 2 and 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a storage storing a setting of whether to enable or disable double feed detection processing (according to sheet type), a setting unit to set sheet setting information including characteristic information on a characteristic of a sheet and double feed detection setting information on whether to execute double feed detection processing in combination with an automatic mode, on mode and off mode as claimed (Claims 1-8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tachi (US Pub No. 2020/0071103) discloses turning double feed detection on and off but lacks storage/setting as claimed and modes.
Osawa (US Pub No. 2019/0344987) discloses disabling of double feed detection but lacks storage and modes as required.
Matsuoka et al. (US Pub No. 2013/0069299) discloses disabling of double feed detection based on characteristic (cards) but lacks storage/setting as claimed and modes.
Yamagishi et al. (US Pub No. 2006/0164456) discloses a setting for double feed detection but not with respect to sheet characteristic/type. Also lacks storing and automatic mode.
Koyanagi (US Pub No. 2017/0126914) discloses enabling mode, disabling mode and disabling maintaining mode but no automatic mode or storage/setting as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        August 6, 2021